UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

X
f R
Uf. ’
: Plaintiff(s), CALENDAR NOTICE
Vo 14 C213 we)
g a 40 / C a
Defendant(s).
X

 

PLEASE TAKE NOTICE that the above-captioned case has been scheduled/
re-scheduled for:

____ Status conference ____ Final pretrial conference
____ Telephone conference ____ Jury selection and trial
____ Pre-motion conference ____ Bench trial

___ Settlement conference ____ Suppression hearing
____ Oral argument = hearing

____ Bench ruling on motion | \Z_ Sentencing

on 3 - Ilo . 20.2 at l O! A0AM “\in Courtroom 620, United States
Courthouse, 300 Quarropas Street, White Plains, NY 10601. Adjourned f from 130-2

 

Co

All requests for adjournments or extensions of time must be in writing and
filed on ECF as letter-motions, in accordance with paragraph 1(F) of the Court’s
Individual Practices. Absent special circumstances, such requests shall be made at
least two business days prior to the scheduled appearance.

yum . af
Dated) 2 2 9 ZU
White Plains, NY

 

SO ORDERED

JMU

Vincent L. Briccetti
United States District Judge

 
